IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                          : NO. 253
                                :
ORDER AMENDING RULE 1972 OF THE : APPELLATE PROCEDURAL RULES
PENNSYLVANIA RULES OF           :
APPELLATE PROCEDURE             : DOCKET
                                :
                                :
                                :
                                :

                                                ORDER

PER CURIAM

      AND NOW, this 1st day of April, 2015, upon the recommendation of the Appellate
Court Procedural Rules Committee; the proposal having been published before
adoption at 43 Pa.B. 5393 (September 7, 2013):

      IT IS ORDERED, pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Pennsylvania Rule of Appellate Procedure 1972 is amended in the
attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective May 1, 2015.

Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and in brackets.